                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-00233-FDW-DCK
 FELIX BLAKNEY,                                    )
                                                   )
                  Plaintiff,                       )
                                                   )
     v.                                            )          ORDER
                                                   )
 TOWN OF MARSHVILLE,                               )
                                                   )
                                                   )
                                                   )
                  Defendant.                       )
                                                   )

          This written order is intended to memorialize and supplement the Court’s oral orders given

on February 5, 2019. As stated in the case management order, this case is set for jury trial to

commence during the March 2019 term. The Court will not hold another pre-trial conference for

this case, but the parties must be present for the docket call to take place at 9:00 am on March 4,

2019 in Courtroom 1-1. Jury selection will take place on March 5, 2019. For voir dire, each party

will get ten minutes to question the first set of jurors. For each subsequent round of jury selection,

parties will get one additional minute for each empty seat. Parties will have three peremptory

challenges per side. Jurors must be challenged at the first opportunity. The parties must be prepared

to commence trial after jury selection.

          The parties are ordered to submit their jointly-prepared pretrial submissions by February

19, 2019. These documents should be submitted to Chambers electronically utilizing the

CyberClerk feature on CM/ECF. The Case Management Order addresses the requirements for

these submissions. Any motions in limine must be filed by February 19, 2019 with responses due

on February 22, 2019. The Court will address any outstanding motions or pretrial issues on the
first day of trial before the jury arrives. Witnesses for trial should be subpoenaed by February 19,

2019. The parties must give CD-ROMs or USBs containing pertinent files in JPEG or PDF format

for documents and images to the Clerk of Court. The files should be named according to the

corresponding exhibit number assigned to the exhibit in the proposed pretrial order.

       The Court anticipates that this trial will take one and a half days. The Court will impose a

chess clock consistent with this estimate. Parties should prepare to have a 9 hour chess clock, with

each side having 4.5 hours. Time will run during opening, closing, direct examination, and cross

examination, but will not run during jury selection, objections, or sidebars. For closing argument,

parties are limited to 15 minutes for the first day of trial, plus 10 additional minutes for each

additional day of trial. It will be the responsibility of Parties to budget their chess clock time to

ensure time for closing arguments.

       IT IS SO ORDERED.


                                           Signed: February 5, 2019
